Kane, J.,
dissents and votes to reverse in the following memorandum. Kane, J. (dissenting). Unless the parties have clearly and unequivocally agreed to submit a given dispute to arbitration, Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. (United Liverpool Faculty Assn.) (42 NY2d 509) instructs us that the claim should be withheld from the arbitrator. If, as the majority suggests, there is doubt whether the parties meant to commit the issue of reprisal to arbitration under their agreement, it would follow that the present judgment should be modified to stay arbitration of that question. Nevertheless, since the arbitration clause of the agreement before us is broad and contains no definite exclusions, I would ordinarily be inclined to accept the majority’s evident conclusion, in accordance with Liverpool rationale, that the matter should proceed to arbitration. However, I cannot agree with its disposition of petitioner’s contentions relating to waiver and election of remedies. Matter of City School Dist. of City of Poughkeepsie (Poughkeepsie Public School Teachers Assn.) (35 NY2d 599), relied on by the majority, only determined that priority of recognition between a proceeding before the Commissioner of Education (Education Law, § 310) and a contractual grievance procedure culminating in arbitration could not be settled under the circumstances of that case (35 NY2d 599, 605). It was noted that both remedies had been concurrently and diligently pursued and that there was no prospect of incongruity of double result because the grounds urged for relief were founded on discrete interests (35 NY2d 599, 606). Here, by way of contrast, Cross’ appeal to the commis*705sioner, whatever its statutory origins, matched the very complaint his association pressed on his behalf under the collective bargaining agreement. While there may have been no waiver involved in pursuing both remedies simultaneously, the commissioner has now resolved the matter and that should be the end of it. The agreement specifically preserved the right of teachers to seek other avenues of redress, but having failed in such an effort it would be illogical, unfair and contrary to principles of collateral estoppel to allow the commissioner’s binding determination of the same issues to be reviewed in another forum. Respondents may not have waived either remedy initially, yet the election to proceed to a conclusion with one deserves to be given effect (see Board of Educ. v Associated Teachers of Huntington, 30 NY2d 122, 132). The majority in Liverpool (supra) did not disapprove of the reasoning employed in the concurring opinion (42 NY2d 509, 515) and I would apply the distinction of Poughkeepsie (supra) contained therein to the circumstances of this case (see 42 NY2d 509, 516).